
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.322


CONFIDENTIAL   REDACTED VERSION

[***] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS


BLOOD SCREENING

HIV PROBE LICENSE AGREEMENT—

EUROPEAN UNION

between

CHIRON CORPORATION

F. HOFFMANN-LA ROCHE LTD.

and

ROCHE MOLECULAR SYSTEMS, INC.


--------------------------------------------------------------------------------


BLOOD SCREENING HIV PROBE LICENSE AGREEMENT—EUROPEAN UNION

TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

RECITALS       1
ARTICLE 1
 
DEFINITIONS
 
1
ARTICLE 2
 
LICENSE AND OPTION GRANTS
 
5
ARTICLE 3
 
PAYMENTS, ROYALTIES
 
7
ARTICLE 4
 
RECORDS AND REPORTS
 
7
ARTICLE 5
 
OTHER ACTIONS
 
9
ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES
 
10
ARTICLE 7
 
TERM AND TERMINATION
 
11
ARTICLE 8
 
CONFIDENTIALITY
 
13
ARTICLE 9
 
INDEMNITY
 
14
ARTICLE 10
 
ALTERNATIVE DISPUTE RESOLUTION
 
15
ARTICLE 11
 
MISCELLANEOUS
 
15
ARTICLE 12
 
FIELD RESTRICTIONS AND OTHER COVENANTS
 
18
ARTICLE 13
 
INFRINGEMENT BY THIRD PARTIES
 
19
ARTICLE 14
 
OTHER EUROPEAN COMMUNITY PROVISIONS
 
20
EXHIBIT A:
 
COMPENSATION TO CHIRON
 
 
EXHIBIT B:
 
CHIRON PATENT LIST
 
 
EXHIBIT C:
 
ROCHE PATENT LIST
 
 
EXHIBIT D:
 
CHIRON LICENSED PRODUCTS
 
 
EXHIBIT E:
 
FORM OF REPORT
 
 
EXHIBIT F:
 
EXISTING LICENSES
 
 

--------------------------------------------------------------------------------

BLOOD SCREENING HIV PROBE LICENSE AGREEMENT—EUROPEAN UNION

        This agreement (hereinafter "Agreement") is made by and between CHIRON
CORPORATION, a Delaware corporation, of 4560 Horton Street, Emeryville,
California 94608 (hereinafter referred to as "CHIRON"), F. HOFFMANN-LA
ROCHE LTD., a Swiss corporation, of Grenzacherstrasse 124, Basel, Switzerland
(hereinafter referred to as "ROCHE PARENT"), and ROCHE MOLECULAR SYSTEMS, INC.,
a Delaware corporation, of 1145 Atlantic Avenue, Suite 100, Alameda, California
94501 (hereinafter referred to as "RMS" and collectively with ROCHE PARENT,
"ROCHE").


BACKGROUND


        WHEREAS, CHIRON and ROCHE currently own or control certain patent rights
relating to the human immunodeficiency virus ("HIV"), as defined below.

        WHEREAS, CHIRON and ROCHE entered into that certain Settlement Agreement
dated as of October 10, 2000 (the "Settlement Agreement") pertaining to the
settlement of the certain litigation matters described therein.

        WHEREAS, in consideration of and subject to the execution and delivery
of the Settlement Agreement, CHIRON granted licenses to ROCHE under certain
patent rights relating to HIV for use in assays for the detection of nucleic
acid sequences for use in Blood Screening, under that certain Blood Screening
HIV Probe License Agreement dated as of January 1, 2001 (the "Original License
Agreement").

        WHEREAS, the parties wish to amend the Original License Agreement by
entering into a separate license agreement containing terms and conditions
mutually agreed upon by the parties for the region of the European Union, all on
the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the above provisions and the mutual
covenants contained herein, CHIRON and ROCHE hereby agree as follows:


ARTICLE 1
DEFINITIONS


        In this Agreement the following words and phrases shall have the
following meanings:

        1.1   "ADR" means Alternative Dispute Resolution in accordance with
Article 10.

        1.2   "Affiliate" means an entity that directly, or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with, a specified entity. For the purposes of this definition, "control"
(including with correlative meanings, the terms "controlling", "controlled by"
and "under common control with"), as applied to any entity, means: (a) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that entity, whether through the
ownership of voting securities or by contract or otherwise; or (b) the ownership
of at least fifty percent (50%) of the voting securities of that entity.
Notwithstanding anything to the contrary contained herein, "Affiliate" shall not
include, in the case of CHIRON, Novartis AG or any Affiliate of Novartis AG,
unless Novartis shall have acquired direct control of a majority of the Board of
Directors of CHIRON. Notwithstanding anything to the contrary contained herein,
"Affiliate" shall not include, in the case of ROCHE, Genentech Inc. or any
Affiliate of Genentech Inc., nor Chugai Pharmaceutical Co., Ltd. or any
Affiliate of Chugai Pharmaceutical Co., Ltd.

        1.3   "Authorized Distributor" means a bona fide, unaffiliated
distributor, but excluding any entity which is a Major IVD Manufacturer (as
defined below) that is not licensed in the Field (as defined below) under one
or-more of the CHIRON Licensed Patents (as defined below) or is affiliated with,
or directly or indirectly controlled by, such a Major IVD Manufacturer, except
to the extent that such unlicensed Major IVD Manufacturer or its Affiliates
distributes CHIRON Licensed Products for

1

--------------------------------------------------------------------------------


ROCHE or its Affiliates on a local country basis and in the same manner in which
it distributes other diagnostic products for ROCHE or its Affiliates and ROCHE
and its Affiliates are not otherwise selling CHIRON Licensed Products in such
country.

        1.4   "Blood Screening" means the commercial use of products that detect
nucleic acid sequences(s) for: (a) the screening of blood, plasma or blood
components intended for transfusion; and (b) confirmatory or supplemental
testing of the same samples otherwise screened for purposes described in
Section 1.4(a).

        1.5   "Calendar Quarter" means the three (3) month period beginning
January 1, April 1, July 1 or October 1.

        1.6   "Calendar Year" means January 1 through December 31.

        1.7   "CHIRON Future HIV Sequence Patent Rights" means any and all Valid
Claims Directed to HIV of United States and foreign patents and patent
applications: (a) which are based upon inventions conceived or rights acquired
[***] (as defined below); (b) are not CHIRON Licensed Patents (as defined
below); (c) which claim HIV nucleic acid sequence(s) or a method to use (other
than in the manufacture of peptides) or detect such sequences specifically;
(d) which are owned by, licensed to or otherwise controlled by CHIRON or its
Affiliates, with rights to license or sublicense; and (e) with respect to which
CHIRON has the right to grant the option provided for in Section 2.4 of this
Agreement. For purposes of this Agreement, an invention will be deemed to have
been conceived if there is a patent, patent application, written invention
disclosure statement or other tangible document (whether or not witnessed)
describing such invention.

        1.8   "CHIRON Licensed Patents" means Valid Claims Directed to HIV which
cover the manufacture, use, sale, offer for sale or importation of a Products
that are contained within any of the following: (a) the patents and applications
identified in Exhibit B and any continuation, continuation-in-part and
divisional applications therefrom; (b) any reissued or reexamined patents
obtained from such patents and applications; (c) all foreign counterparts of
such patents and applications; and (d) all future patents and applications which
are based on inventions conceived by CHIRON or its Affiliates on or before the
Effective Date.

        1.9   "CHIRON Licensed Products" means current and future Products which
are used by, or for, or sold under circumstances, and in jurisdictions, such
that in the absence of the license granted under Section 2.1 such use or sale
would constitute an infringement of a Valid Claim of the CHIRON Licensed
Patents, including without limitation the Products identified in Exhibit D, as
modified from time to time by mutual agreement of the parties.

        1.10 "CHIRON Non-HCV/HIV Analyte Patent Rights" means any and all Valid
Claims of U.S. and foreign patents and patent applications: (a) which claim any
nucleic acid sequence(s) or transmissible disease-causing agent(s), other than
HCV or HIV; (b) which is a blood borne, infectious disease or virus to the
extent such Valid Claims cover the detection of any nucleic acid sequence(s) or
transmissible disease-causing agent(s) of such infectious disease or virus;
(c) which are owned by, licensed to or otherwise controlled by CHIRON or its
Affiliates, with right to license or sublicense; and (d) with respect to which
CHIRON has the right to grant the option provided for in Section 2.4 of this
Agreement.

        1.11 "CHIRON Optioned Rights" means the CHIRON Future HIV Sequence
Patent Rights and the CHIRON Non-HCV/HIV Analyte Patent Rights.

        1.12 "Cross Sales" or "Cross Selling" shall have the meaning specified
in Section 12.3.

        1.13 "Cross Seller" means an End User that is engaged in Cross Selling.

2

--------------------------------------------------------------------------------


        1.14 "Directed to HIV" means that the claim or technology in question is
directed to methods, compositions, reagents or kits specifically for use in
nucleic acid-based diagnostic assays for the detection of HIV nucleic acid
sequence(s), or specifically for use in the manufacture of any compositions or
reagents for use in, or manufacture of nucleic acid-based diagnostic assays for
detection of HIV nucleic acid sequence(s) (excluding, for example, PCR claims
and technology and other methods for detection of nucleic acid sequence(s)
generally which involve nucleic acid amplification). The terminology
"specifically for use" as used in this Section 1.14, is intended to exclude
inventions suitable for use with viruses or analytes other than HIV (including
by way of example and not by way of limitation, inventions relating to PCR, or
assay formats, improved expression systems, detectable labels, instrumentation,
packaging and the like), which shall not be considered "specifically for use" in
HIV detection as contemplated by this Section 1.14 and shall therefore not be
considered as "Directed to HIV" hereunder.

        1.15 "Earned Royalty" and "Earned Royalty Amount" shall have the
meanings specified in Paragraph 1 of Exhibit A.

        1.16 "Effective Date" means [***].

        1.17 "End User" means a person or entity who is a final purchaser of a
Product, and whose use of a Product results in the Product's consumption,
operation, destruction or loss of activity.

        1.18 "Field" means Blood Screening and Plasma Fractionation.

        1.19 "Foundational Patents" means the CHIRON Licensed Patents identified
in Exhibit B which are stated therein to be Foundational Patents.

        1.20 "HIV" means any viral isolate of the human immunodeficiency virus
classified as HIV by the International Committee on the Taxonomy of Viruses (or
any body that replaces such Committee) or any subtype of such isolate and
further includes any isolate that is at least forty percent (40%) homologous to
any such isolate and of the same genomic type and substantially the same genomic
organization, any isolate that has a genome that either hybridizes to or is
substantially identical to any such isolate or its compliment, and any defective
or modified form of any of the above isolates.

        1.21 "HIV Diagnostics Agreements" means that certain HIV Probe License
and Option Agreement—European Union between CHIRON and ROCHE, dated as of the
Effective Date, and that certain HIV Probe License and Option Agreement between
CHIRON and ROCHE dated October 10, 2000, each as amended from time to time.

        1.22 "Infringing Third Party Sales" means (a) as to Blood Screening,
sales by a Major IVD Manufacturer of Products for use in Blood Screening, and
(b) as to Plasma Fractionation, sales or use by any third party for use in
Plasma Fractionation, which in either case: (i) infringe one or more of the
CHIRON Licensed Patents, or (b) as to which a license under one or more of the
CHIRON Licensed Patents has been granted, but as to which the licensee is not
paying royalties thereunder.

        1.23 "In Vitro Diagnostics" means the commercial use of products that
detect nucleic acid sequence(s) of HIV in individual human specimens, including
the use of such products for diagnosis, prognosis, monitoring or classification
purposes, including without limitation use for Transplantation but specifically
excluding use for Blood Screening and Plasma Fractionation (without prejudice to
the provisions of the HIV Diagnostics Agreements).

        1.24 "In Vitro Diagnostics End User" means an entity that purchases
CHIRON Licensed Products for the primary purpose of In Vitro Diagnostics.

        1.25 "Licensed/Optioned Patents" means the CHIRON Licensed Patents and
the ROCHE Optioned Patents.

3

--------------------------------------------------------------------------------


        1.26 "Major IVD Manufacturer" means a commercial entity (and its
Affiliates) that manufactures, sells and engages in other commercial activities
with respect to In Vitro Diagnostic products and has a significant marketing
presence in the Region. Major IVD Manufacturers include Abbott, Bayer, Johnson &
Johnson, Pasteur, Sanofi, Dade Behring, Organon Teknika, Becton Dickinson,
bioMerieux, BioRad, Fujirebio, Beckman Coulter, Visible Genetics, Innogenetics,
and PE Corporation and each of their successors and assigns and any other entity
which commands in the future at least an equivalent presence as measured by
total product sales as do any of the foregoing entities as of the Effective Date
in the Region.

        1.27 "Passive Sales" or "Passive Selling" means [***].

        1.28 "PCR" means polymerase chain reaction technology.

        1.29 "Plasma Fractionation" means the commercial use of products that
detect nucleic acid sequence(s) for the screening of plasma or blood components
intended for use in blood products (e.g., without limitation, immunoglobulins).

        1.30 "Product(s)" means reagents, compositions or kits suitable for use
in the Field.

        1.31 "Region" shall mean, with respect to any Calendar Quarter, all
member states whose accession to the European Union has become effective on or
before the first day of each such Calendar Quarter.

        1.32 "Registration" means a filing with respect to the commercial sale
of the CHIRON Licensed Products made with any governmental or regulatory body or
other body having authority over the commercial sale of the CHIRON Licensed
Products, made [***]of this Agreement in any country located within, or covering
all of the countries within, the Region including, without limitation,
applications for registration under the CE mark.

        1.33 "Release Screening" means, as to Plasma Fractionation only, the
quality control testing of plasma samples that have previously been screened for
the presence of HIV using (a) a CHIRON Licensed Product for which at least the
applicable Earned Royalty Amount has been paid, (b) any other Product for the
detection of HIV licensed by CHIRON for sale or use in Plasma Fractionation or
(c) a Product sold or used by CHIRON for the detection of HIV.

        1.34 "ROCHE Future HIV Sequence Patent Rights" means any and all Valid
Claims Directed to HIV of United States and foreign patents and patent
applications: (a) which are based on inventions conceived or rights acquired
[***]; (b) are not ROCHE Optioned Patents (as defined below); (c) which claim
HIV nucleic acid sequence(s) or a method to use (other than in the manufacture
of peptides) or detect such sequences specifically; (d) which are owned by,
licensed to or otherwise controlled by ROCHE or its Affiliate, with rights to
license or sublicense; and (e) with respect to which ROCHE has the right to
grant the option provided for in Section 2.5 of this Agreement. For purposes of
this Agreement, an invention will be deemed to have been conceived if there is a
patent, patent application, written invention disclosure statement or other
tangible document (whether or not witnessed) describing such invention.

        1.35 "ROCHE Non-HCV/HIV Analyte Patent Rights" means any and all Valid
Claims of U.S. and foreign patents and patent applications: (a) which claim any
nucleic acid sequence(s) or transmissible disease-causing agent(s), other than
HCV or HIV; (b) which is a blood borne, infectious disease or virus to the
extent such Valid Claims cover the detection of any nucleic acid sequence(s) or
transmissible disease-causing agent(s) of such infectious disease or virus;
(c) which are owned by, licensed to or otherwise controlled by ROCHE or its
Affiliates, with right to license or sublicense; and (d) with respect to which
ROCHE has the right to grant the option provided for in Section 2.5 of this
Agreement.

4

--------------------------------------------------------------------------------


        1.36 "ROCHE Optioned Patents" means: (a) the patents and applications
identified in Exhibit C and any continuation, continuation-in-part and
divisional applications therefrom; (b) any reissued or reexamined patents
obtained from such patents and applications; (c) all foreign counterparts of
such patents and applications; and (d) all future patents and applications which
are based on inventions conceived by ROCHE or its Affiliates [***], to the
extent the items described in clauses (a) through (d) of this Section 1.36
contain a Valid Claim Directed to HIV which covers the manufacture, use, sale,
offer for sale or importation of a product in the Field or in Transplantation.

        1.37 "ROCHE Optioned Product" means a Product which is manufactured,
used, offered for sale, imported or sold under circumstances which would, in the
absence of the license for which an option is granted under Section 2.3,
constitute an infringement of a Valid Claim of the ROCHE Optioned Patents.

        1.38 "ROCHE Optioned Rights" means the ROCHE Future HIV Sequence Patent
Rights and the ROCHE Non-HCV/HIV Analyte Patent Rights.

        1.39 "Term" has the meaning set forth in Section 7.1.

        1.40 "Transplantation" means the commercial use of products that detect
nucleic acid sequences for the screening of any biological materials intended
for transfusion or transplantation, in each case from any donor, including
autologous donors, other than the transfusion or transplantation of blood or its
derivatives, components or replacements.

        1.41 "Units" means the number of individual donations of blood, plasma
or other blood components that are tested for Blood Screening by End Users
through the use of a CHIRON Licensed Product. In the event that ROCHE or its
Affiliates perform assays for commercial purposes utilizing CHIRON Licensed
Product, Units shall include the number of individual donations of blood, plasma
or other blood components that are so tested by ROCHE or its Affiliates.
Notwithstanding the foregoing, Units shall not include those CHIRON Licensed
Products used by or for End Users at no charge by ROCHE for (A) reasonable
quantities of quality control or evaluation testing or (B) replacement of
defective goods. In the case of pooled blood samples tested through the use of a
CHIRON Licensed Product, "individual donations of blood" refers to each
individual donation of blood, plasma or other blood components that is
represented in the tested pool, regardless of the number of times such donation
is tested.

        1.42 "Valid Claim" means a claim in any issued, active, unexpired patent
which has not been withdrawn, cancelled, lapsed or disclaimed, or held
unpatentable, invalid or permanently unenforceable by a non-appealed or
nonappealable final decision by a court or other appropriate body of competent
jurisdiction. The scope of a Valid Claim shall be limited to its terms as
defined by any such court or decision-making body of competent jurisdiction in a
nonappealable or non-appealed final decision.


ARTICLE 2
LICENSE AND OPTION GRANTS


        2.1    CHIRON Grants.    Subject to the terms and conditions of this
Agreement, CHIRON hereby grants to ROCHE and its Affiliates, so long as they
remain Affiliates of ROCHE, a nonexclusive license, without the right to
sublicense except to have made or to conduct research, under the CHIRON Licensed
Patents to research, develop, make, have made, import, use, offer for sale and
sell CHIRON Licensed Products within the Region for use in the Field and, to the
extent permitted in Section 12, for use outside of the Field. CHIRON covenants
not to sue any End User of a CHIRON Licensed Product (with respect to which
ROCHE has performed all of its material obligations under this Agreement) to the
extent of activities in the Field, outside of the Field (to the extent provided
in Section 12) or as otherwise permitted under this Agreement. Conversely no
immunity from suit shall apply to End User activities in In VitroDiagnostics, or
otherwise outside of the Field, except as

5

--------------------------------------------------------------------------------

otherwise provided in this Agreement or as provided in the HIV Diagnostics
Agreements. Subject to Paragraph 4 of Exhibit A, CHIRON retains the nonexclusive
right to practice and to grant licenses under the CHIRON Licensed Patents to
make, have made, use, import, offer for sale and sell any Products in the Field
and all rights outside of the Field.

        2.2    Exclusion from CHIRON License.    ROCHE acknowledges that neither
ROCHE nor its Affiliates are licensed under this Agreement to perform research
or to develop any product other than a CHIRON Licensed Product.

        2.3    ROCHE Optioned Patents.    Subject to the terms and conditions of
this Agreement, ROCHE hereby grants to CHIRON and its Affiliates, so long as
they remain Affiliates of CHIRON, an option to enter into a nonexclusive
license, with no right to sublicense except to have made or to conduct research,
under ROCHE Optioned Patents to research, develop, make, have made, import, use,
offer for sale and sell ROCHE Optioned Products within the Region for use in the
Field and in Transplantation. [***]

        2.4    CHIRON Optioned Rights.    CHIRON grants to ROCHE a nonexclusive
option to obtain one or more nonexclusive licenses, or sublicenses, as the case
may be, with a right to sublicense to ROCHE Affiliates only, under the CHIRON
Optioned Rights, to make, have made, use, import, offer for sale and sell CHIRON
Licensed Products and/or products within the Region in the Field and in
Transplantation (including as to CHIRON Non-HCV/HIV Analyte Patent Rights
products for the detection of other transmissible disease-causing agents). [***]

        2.5    ROCHE Optioned Rights.    ROCHE grants to CHIRON a nonexclusive
option to obtain one or more nonexclusive licenses, or sublicenses, as the case
may be, with a right to sublicense to CHIRON Affiliates only, under the ROCHE
Optioned Rights, to make, have made, use, import, offer for sale and sell
products within the Region in the Field and in Transplantation (including as to
ROCHE Non-HCV/HIV Analyte Patent Rights products for the detection of other
transmissible disease-causing agents). [***]

        2.6    Option Terms.    As to any Valid Claim(s) included within CHIRON
Optioned Rights or ROCHE Optioned Rights, the options set forth in Sections 2.4
and 2.5 may be exercised at any time [***] during the life of such patent(s), by
written notice from the option grantee to the option grantor identifying the
patent(s) under which the grantee wishes to obtain a license; [***].[***] The
terms of such license agreement will be subject to the following:

        (a)   [***];

        (b)   [***];

        (c)   [***];

        (d)   The licensee will be able to terminate the license agreement at
any time by giving the licensor prior written notice;

        (e)   The licensee will not have any right of enforcement, and will not
receive from the licensor any warranty of validity or noninfringement; provided,
however, the licensor shall disclose to the licensee prior to entering into such
license, any knowledge it has of any pending or written threatened claim that is
material to any challenge of validity or enforceability, except to the extent
that such disclosure is subject to an obligation of confidentiality, protective
order or legal privilege; and

        (f)    [***].

        2.7    Need for Option.    CHIRON may, at any time hereunder, provide
written notification to ROCHE that certain products being sold or used by ROCHE
within the Region are believed by CHIRON to be covered by one or more Valid
Claims of a patent included within CHIRON Optioned Rights not licensed to ROCHE.
In the event ROCHE does not, [***] of receipt of such notification,

6

--------------------------------------------------------------------------------


exercise the relevant option provided for under Section 2.4 to obtain a license
under such CHIRON Optioned Right, then CHIRON and ROCHE shall promptly
thereafter confer in good faith to discuss their respective positions concerning
whether such products being sold or used by ROCHE within the Region are covered
by a Valid Claim of the patent in question. If within ninety (90) days following
the above-mentioned notification, [***].

        2.8    Option Exercise.    [***].

        2.9    Effect on Option by Termination.    Termination of this Agreement
pursuant to Article 7 shall terminate the provisions of Sections 2.3 to 2.9;
provided, however, that if at the time of such termination or, if prior
notification is required under Section 7.3, then if immediately prior to the
effective date of termination set forth in such notification: (a) a license
agreement arising out of the options granted under Section 2.3, 2.4 or 2.5 is in
effect, such license shall survive such termination under Article 7 and shall
remain in effect in accordance with its terms; or (b) a party has properly
exercised an option pursuant to Section 2.3, 2.4 or 2.5 and is proceeding in
good faith to negotiate a license agreement thereunder, the parties shall
complete such negotiations in good faith.

        2.10    Third Party Patents.    Each party shall use reasonable
commercial efforts to acquire the right to grant the options provided in
Sections 2.4 and 2.5 when it acquires rights under patents of third parties.


ARTICLE 3
PAYMENTS, ROYALTIES


        With respect to all Units, ROCHE shall make payments to CHIRON as set
forth in Exhibit A. For the avoidance of doubt, payments are due CHIRON only
with respect to (a) CHIRON Licensed Products sold in a country within the Region
where there is a Valid Claim of a CHIRON Licensed Patent and (b) CHIRON Licensed
Products used by ROCHE or its Affiliates to perform assays for commercial
purposes or by an End User in a country within the Region where there is a Valid
Claim of a CHIRON Licensed Patent.


ARTICLE 4
RECORDS AND REPORTS


        4.1    Units Data.    ROCHE shall use commercially reasonable efforts to
collect Units data for each Calendar Quarter from End Users in such detail and
accuracy so as to enable a determination of the amounts payable by ROCHE to
CHIRON hereunder. In the event an End User fails to timely report its Units data
for a Calendar Quarter to ROCHE, ROCHE shall include in the report for such
Calendar Quarter required under Section 4.2 a reasonable estimate of the number
of such Units, subject to a "true up" correction in the subsequent Calendar
Quarter. [***].

        4.2    Earned Royalty Report.    ROCHE shall, within ninety (90) days
after the last day of each Calendar Quarter commencing on or [***], deliver to
CHIRON a true and accurate report for the prior Calendar Quarter, substantially
in the form attached as Exhibit E to this Agreement, which shall state the
amount of monies due hereunder, if any, as Earned Royalties, and shall include
all information reasonably necessary to calculate such amount, including, but
not limited to, the following information, presented for the Region by Product
and Field Category (as defined in Paragraph 1 of Exhibit A):

        (a)   the number of Units and the applicable Earned Royalty Amounts,
together with any "true-up" adjustments to (i) Units from prior Calendar
Quarters (e.g., late reporting End Users) or (ii) the estimate of Earned
Royalties paid pursuant to Section 4.3; and

        (b)   a statement of the basis for any deviation from the Earned Royalty
rates and Earned Royalty Amounts as expressed in Paragraphs 1 and 2 of
Exhibit A.

7

--------------------------------------------------------------------------------




Upon written request by CHIRON, ROCHE will annotate and redeliver to CHIRON any
Earned Royalty Report four (4) or more Calendar Quarters old to include Units
and Earned Royalty Amounts on a country-by-country basis with respect to each
country located in the Region.

        4.3    Payment Dates.    Not later than seventy-five (75) days after the
last day of each Calendar Quarter commencing on or after the [***], ROCHE shall
pay to CHIRON a good faith estimate of the Earned Royalty for such Calendar
Quarter due under this Agreement. Such good faith estimate shall be based on the
most recent Units data available to ROCHE, together with such reasonable growth
and seasonality assumptions utilized by ROCHE for internal planning purposes. If
no Earned Royalties are due, ROCHE shall so report, stating the reasons why no
such royalty is due. Not later than the date each Earned Royalty Report required
under Section 4.2 is due, ROCHE shall "true-up" its estimated Earned Royalty
payment based on the number of Units set forth in the Earned Royalty Report for
such Calendar Quarter and, if it is determined that the estimate of Earned
Royalties paid was less than the amount actually due for such Calendar Quarter,
pay the underpaid amount, plus interest at the rate described in Section 4.9. If
it is determined that the estimate of Earned Royalties paid was more than the
amount actually due for such Calendar Quarter, such overpaid amount shall be
credited against Earned Royalties payable on Units in the subsequent Calendar
Quarter, plus interest at the rate described in Section 4.9.

        4.4    Payment Procedures.    ROCHE shall pay royalties and all other
payments due hereunder to CHIRON in immediately available funds on the due date
by wire transfer to:

Bank of America-San Francisco
San Francisco, California
Account Name: Chiron Corporation
Account Number: [***]
ABA#: [***]
Reference: ROCHE Blood Screening HIV Probe License Agreement

or at such place and in such other manner as CHIRON may designate in a notice
signed by CHIRON's Treasurer or Controller to ROCHE.

        4.5    Taxes on Royalties.    ROCHE shall deduct from amounts payable
hereunder all taxes assessed or imposed against, or required to be withheld
from, royalty payments due and shall pay such amount to the appropriate fiscal
or tax authorities on behalf of CHIRON. ROCHE shall forward promptly to CHIRON
all tax receipts received by ROCHE evidencing payment of such taxes.

        4.6    Audit Rights.    

        (a)   End Users. ROCHE shall use commercially reasonable efforts to
include sufficient audit rights in all agreements with End Users of CHIRON
Licensed Products to enable ROCHE to confirm the validity of such End Users'
periodic Units data. Upon thirty (30) days written notice by CHIRON, not more
frequently than once per Calendar Year and either in conjunction with an audit
permitted under Section 4.6(c) or not within the same Calendar Year as such an
audit, CHIRON may have such End User agreements examined during reasonable
business hours by a mutually acceptable independent certified public accountant
selected by CHIRON and at CHIRON's expense, whose acceptance shall not
unreasonably be withheld by ROCHE, for the purpose of verifying the existence of
such audit rights; provided that such independent accountant agrees to provide
CHIRON only the information necessary to verify the existence of such audit
rights without the disclosure of any End User identity; and provided further,
that ROCHE may propose an alternative methodology of confirming to CHIRON the
validity of such End Users' periodic Units data, subject to CHIRON's prior
written consent, which may not be unreasonably withheld.

8

--------------------------------------------------------------------------------

        (b)   Earned Royalties. ROCHE shall keep reasonably detailed and
accurate records and books of account, including without limitation retaining
all End User Units data and End User audit materials, to enable a determination
of the amounts payable by ROCHE and its Affiliates to CHIRON hereunder. Upon
thirty (30) days written notice by CHIRON, not more frequently than once per
Calendar Year and either in conjunction with an audit permitted under
Section 4.6(a) or not within the same Calendar Year as such an audit, CHIRON may
have such records and books of account examined during reasonable business hours
by a mutually acceptable independent certified public accountant selected by
CHIRON and at CHIRON's expense, whose acceptance shall not unreasonably be
withheld by ROCHE, for the purpose of verifying the amounts due hereunder;
provided that such independent accountant agrees to provide CHIRON only the
information necessary to verify the calculation of amounts due hereunder. A copy
of any final written report provided by the independent accountant to CHIRON
shall be given concurrently to ROCHE. Such examination shall not be permitted
unless it is requested within three (3) years following the end of the Calendar
Year to which the books and records pertain. Where such examination results in a
finding that ROCHE underpaid CHIRON by the greater of [***], ROCHE shall
reimburse CHIRON for its reasonable costs and expenses in conducting such
examination. ROCHE and CHIRON shall promptly rectify any overpayments or
underpayments by repaying such amounts together with interest thereon at an
annual rate equal to the lesser of: (a) [***] as published in the Wall Street
Journal, or (b) the maximum rates permitted by applicable law, from the time
such payment was originally due to the time it is paid.

        4.7    Confidentiality of Audit.    CHIRON agrees that all audited
information shall be confidential to ROCHE and its Affiliates, and that any
person or entity conducting an audit on behalf of CHIRON pursuant to Section 4.6
shall be required to protect the confidentiality of such information.

        4.8    Payment in United States Currency.    All payments shall be made
in United States Dollars and shall be made on the dates set forth herein.

        4.9    Late Payment Fee.    Any payment, including, without limitation,
royalty payments, made by ROCHE hereunder after the date such payment is due, as
set forth in this Article 4 hereof, shall bear interest at the lesser of:
(a) [***] as published in the Wall Street Journal as of the date such payment
was due, or (b) the maximum rate permitted by applicable law.


ARTICLE 5
OTHER ACTIONS


        5.1    Patent Validity; Enforceability.    ROCHE represents and warrants
that, on or before the Effective Date and consistent with the Settlement
Agreement, it has discontinued any opposition, challenge, compulsory license
application or the like with respect to the CHIRON Licensed Patents within the
Region. CHIRON represents and warrants that, on or before the Effective Date and
consistent with the Settlement Agreement, it has discontinued any opposition,
challenge, compulsory license application or the like with respect to the ROCHE
Optioned Patents within the Region.

        5.2    Compulsory Licensing.    ROCHE covenants and agrees on behalf of
itself and its Affiliates to not support any third party in seeking compulsory
licensing of the CHIRON Licensed Patents in the Region. As used in this Section,
"support" shall have the same meanings as in Section 7.2(b).

        5.3    Registrations.    Notwithstanding the provisions of Section 12.1
of this Agreement or Section 12.1 of the HIV Diagnostics Agreements, ROCHE or
any of its Affiliates may elect, at any time during the Term, in its sole
discretion and at its sole cost and expense, to seek a Registration, or to
provide assistance to a third party in such third party's seeking a
Registration, of a CHIRON Licensed Product [***]. If ROCHE or an Affiliate of
ROCHE files a Registration, or provides substantial assistance to a third party
for such third party's Registration, [***] then ROCHE or the applicable ROCHE
Affiliate will promptly inform CHIRON in writing of the existence and subject

9

--------------------------------------------------------------------------------


matter of such Registration. CHIRON acknowledges and agrees that ROCHE's or any
ROCHE Affiliate's election to seek (or assist a third party in seeking) any such
Registration outside of the Field (absent other labeling or promoting activities
by ROCHE or such ROCHE Affiliate which would independently fall outside of the
definition of Passive Selling) will constitute Passive Selling for purposes of
this Agreement. [***]


ARTICLE 6
REPRESENTATIONS AND WARRANTIES


        6.1    Corporate Authority.    Each party represents and warrants to the
other party that it has the necessary corporate authority to enter into this
Agreement.

        6.2    Right to Grant.    Each party represents and warrants that they
have the right to grant the licenses and options granted in Article 2 hereof and
that they are the sole owner of their respective Licensed/Optioned Patents,
subject to licenses existing as of the Effective Date. CHIRON represents and
warrants to ROCHE that, to the best of its knowledge, neither CHIRON nor any of
its Affiliates have transferred to [***] or any if its Affiliates (a) before
December 1, 1998, title to any patent or patent application Directed to HIV in
the Field existing on that date; or (b) on or after that date, title to any
patent, patent application or invention Directed to HIV in the Field.

        6.3    Current Licenses.    CHIRON represents and warrants that: (a) as
of the Effective Date the entities set forth in Exhibit F are the only parties
to which it has granted any licensed rights or other grants or immunities to one
or more of the CHIRON Licensed Patents in the Field; and (b) Exhibit F contains
a complete and accurate description of the effective scope, field and territory
of such grant as of the Effective Date. CHIRON also represents and warrants that
[***] except as disclosed in Exhibit F.

        6.4    Complete Patent List.    CHIRON represents and warrants to ROCHE
that, to the best of its knowledge and belief, Exhibit B contains a complete
list, as of the Effective Date, of all patents and patent applications owned by,
licensed to (with a right to sublicense), or otherwise controlled by CHIRON or
its Affiliates containing claims Directed to HIV in the Field in any country
located in the Region. To the extent that any other patent or patent application
owned by, licensed to (with a right to sublicense) or otherwise controlled by
CHIRON or its Affiliates and filed on or before the Effective Date contains a
claim Directed to HIV in the Field in any country located in the Region, such
patent or patent application shall be automatically added to the CHIRON Licensed
Patents. Upon ROCHE's written request, not more frequently than annually, CHIRON
shall provide ROCHE with an updated Exhibit B and a report of the prosecution
status of applications within CHIRON Licensed Patents. ROCHE represents and
warrants to CHIRON that, to the best of its knowledge and belief, Exhibit C
contains a complete list, as of the Effective Date, of all patents and patent
applications owned by, licensed to (with a right to sublicense), or otherwise
controlled by ROCHE or its Affiliates containing claims Directed to HIV in the
Field in any country located in the Region. To the extent that any other patent
or patent application owned by, licensed to (with a right to sublicense) or
otherwise controlled by ROCHE or its Affiliates and filed on or before the
Effective Date contains a claim Directed to HIV in the Field in any country
located in the Region, such patent or patent application shall be automatically
added to the ROCHE Optioned Patents. Upon CHIRON's written request, not more
frequently than annually, ROCHE shall provide CHIRON with an updated Exhibit C
and a report of the prosecution status of applications within ROCHE Optioned
Patents.

        6.5    Exclusions.    Nothing contained in this Agreement shall be
construed as:

        (a)   A representation or warranty by any party hereto as to the
validity of any patent rights which are the subject of this Agreement;

10

--------------------------------------------------------------------------------

        (b)   A representation or warranty that anything made, used, imported,
offered for sale, sold or otherwise disposed of under any of the patent rights
which are the subject of this Agreement is or will be free from infringement of
patents of third parties or of patents of either party that are not Directed to
HIV;

        (c)   An obligation to bring or prosecute actions or suits against third
parties for infringement of any patent rights which are the subject of this
Agreement;

        (d)   A grant of any right to bring or prosecute actions or suits
against third parties for infringement of any patent rights which are the
subject of this Agreement; or

        (e)   A grant, by implication, estoppel or otherwise, of any license,
option, covenant or right other than those which are expressly stated herein,
including without limitation (i) any license under any patent or patent
application (or claim thereof) not within the Licensed/Optioned Patents, or
(ii) any covenant by CHIRON or ROCHE not to sue under any such patent or patent
application (or claim thereof).

        6.6    Further ROCHE Assurance.    ROCHE acknowledges that the inclusion
of ROCHE Affiliates within the license and option grants pursuant to Sections
2.1 and 2.4 is intended to enable ROCHE to utilize the manufacturing and sales
capabilities of its Affiliates in connection with the manufacture and sale of
CHIRON Licensed Products in a manner substantially similar to the involvement of
such Affiliates in the manufacture and sale of ROCHE's products generally. ROCHE
shall not, directly or indirectly, take any action having or intended to have
the effect of sublicensing ROCHE's rights under any of the CHIRON Licensed
Patents, other than to a bona fide Affiliate, including, without limitation, by
creating Affiliates specifically in connection with CHIRON Licensed Products, or
through other third party arrangements such as joint ventures, collaborations,
or distribution arrangements with distributors. ROCHE and its Affiliates are
licensed hereunder to sell and distribute CHIRON Licensed Products only under
the label, name and trademark rights owned by, licensed to or otherwise
controlled by ROCHE or its Affiliates, and only through the sales force of ROCHE
or its Affiliates, or through Authorized Distributors or Cross Sellers (subject
to Section 12). ROCHE and its Affiliates are not licensed to perform OEM
manufacturing of CHIRON Licensed Products for a third party other than an
Authorized Distributor or a Cross Seller (subject to Section 12); to supply
CHIRON Licensed Products for resale to any third party other than an Authorized
Distributor or a Cross Seller (subject to Section 12); to permit any Authorized
Distributor or other third party to sell any CHIRON Licensed Products under
another third party label, name or trademark or to permit any Authorized
Distributor or other third party to sell any CHIRON Licensed Products under the
Authorized Distributor's or any third party's own label, name or trademark for
use on an instrument bearing the label name or trademark of a party other than
ROCHE or its Affiliates; provided, however, that nothing in this Section 6.6
shall be construed to limit the rights of ROCHE or its Affiliates to engage in
activities with such third parties, to the extent such third parties have
obtained rights under the CHIRON Licensed Patents permitting such activities.

        6.7    Limitation of Warranty.    EXCEPT AS SPECIFICALLY SET FORTH
HEREIN, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


ARTICLE 7
TERM AND TERMINATION


        7.1    Term.    

        (a)   The parties acknowledge and agree that, effective as of the
Effective Date (i) the Original License Agreement shall be terminated, solely
with respect to the application of its terms and

11

--------------------------------------------------------------------------------

conditions to the activities contemplated thereunder with respect to customers
or potential customers of ROCHE and ROCHE Affiliates which customers or
potential customers are located within the Region; (ii) the terms and conditions
of this Agreement shall replace and supercede the Original License Agreement
with respect to the activities contemplated thereunder and hereunder with
respect to customers or potential customers of ROCHE and ROCHE Affiliates which
customers or potential customers are located within the Region; and
(iii) notwithstanding the foregoing clauses (i) and (ii), the provisions of the
Original License Agreement relating to the Region shall survive the termination
described in clause (i) above, solely with respect to the activities
contemplated thereunder occurring prior to the Effective Date with respect to
customers or potential customers of ROCHE and ROCHE Affiliates which customers
or potential customers are located within the Region.

        (b)   Unless earlier terminated pursuant to Sections 7.2 or 7.3 below,
this Agreement shall be in effect from the Effective Date and shall terminate in
each member country within the Region seventeen (17) years from January 1, 2001,
or on the expiration of the last to expire of the patents within the CHIRON
Licensed Patents based upon a patent existing or a patent application pending as
of the Effective Date, whichever is later (the "Term"); provided, however, that
prior to the termination of this Agreement in the first member country in which
it would otherwise terminate pursuant to the foregoing, ROCHE may, in its
discretion, elect by written notice to CHIRON to extend this Agreement as to all
such member countries for an additional term which shall expire on a
country-by-country basis on the expiration date of the last to expire patent
within the CHIRON Licensed Patents existing in such member country as of the
date of such extension

        7.2    Voluntary Termination.    ROCHE may voluntarily terminate all,
but not less than all, licenses granted to ROCHE and its Affiliates under this
Agreement and the Original License Agreement on a country-by-country basis
within the Region, on not less than six (6) months prior written notice to
CHIRON.

        7.3    Termination by CHIRON.    CHIRON may terminate this Agreement and
the Original License Agreement only upon any of the following grounds:

        (a)   ROCHE's or its Affiliate's material breach of this Agreement or
the Original License Agreement, including, without limitation, a breach
resulting from ROCHE's or its Affiliate's failure to pay any sums due hereunder
or thereunder, where such breach shall not have been remedied within thirty
(30) days of the receipt of a written notification from CHIRON identifying the
breach and requiring its remedy; whereupon termination under this Section 7.3(a)
shall be effective upon the expiration of such thirty (30) day cure period,
subject to Section 7.6; or

        (b)   [***].

        [***].

        7.4    Enforcement After Termination.    Upon valid termination of this
Agreement under Section 7.2 or 7.3, ROCHE and its Affiliates shall have no
further rights under CHIRON Licensed Patents and CHIRON shall not be limited to
its remedies under this Agreement, to the extent of such termination.

        7.5    Accrued Rights.    Termination of this Agreement for whatever
reason shall not affect any rights which have accrued prior to termination,
including without limitation royalty obligations occurring during the Term,
calculated in accordance with Article 3 and Exhibit A.

        7.6    ROCHE Challenge to Section 7.3(a) Termination.    In the event
ROCHE provides written notification to CHIRON prior to expiration of the thirty
(30) day notice/cure period referenced in Section 7.3(a) that ROCHE disputes
whether the grounds for termination under Section 7.3(a) are present, such
dispute shall be submitted to ADR pursuant to Article 10. The thirty (30) day
notice/cure period shall be suspended during the pendancy of such ADR, provided
that during the pendancy of the

12

--------------------------------------------------------------------------------


ADR, ROCHE shall continue to make any disputed payments to CHIRON, on the
condition that CHIRON shall repay ROCHE the amounts of such disputed payments if
ROCHE prevails in the ADR, plus interest at the rate described in Section 4.9.
Notwithstanding anything in this Section 7.6 to the contrary, ROCHE may submit a
dispute concerning a method by which amounts payable by ROCHE and its Affiliates
to CHIRON hereunder are calculated only one time, and any resolution from the
ADR shall bind the parties as to such calculation method thereafter.

        7.7    ROCHE Challenge to Section 7.3(b) Termination.    In the event
that ROCHE, within thirty (30) days of receiving notice of termination by CHIRON
for the grounds set forth in Section 7.3(b) above, provides written notice to
CHIRON that ROCHE disputes whether such grounds are present, such dispute shall
be submitted to ADR pursuant to Article 10 and termination of this Agreement
shall be suspended during the pendancy of the ADR, provided that ROCHE suspends
its action, suit or proceeding (other than in an ADR proceeding between the
parties as permitted by Section 7.3 (b) and Article 10) [***], and continues to
perform all of its material obligations hereunder.

        7.8    Audit Results Not Grounds for Termination.    CHIRON's request
for an audit under Section 4.6 shall not be treated as a notice of breach under
Section 7.3(a). In the event such audit determines there has been an
underpayment by ROCHE, such underpayment shall not constitute grounds for
termination by CHIRON under Section 7.3(a) unless: (a) ROCHE has failed to
rectify such underpayment in accordance with Section 4.6; (b) ROCHE has failed
to rectify such underpayment after notification and opportunity to cure under
Section 7.3(a); and (c) any ADR requested by ROCHE, pursuant to Section 7.6, and
directed to any dispute concerning such underpayment, results in a determination
favorable to CHIRON and ROCHE has failed to rectify such underpayment.
Notwithstanding the foregoing, ROCHE shall continue to make the disputed
payments to CHIRON, on the condition that CHIRON shall repay ROCHE the amounts
of such disputed payments with respect to which ROCHE prevails in the ADR, plus
interest at the rate described in Section 4.9.

        7.9    Survival.    The following provisions of this Agreement shall
survive termination or expiration of this Agreement, in accordance with their
respective terms: Article 1; Sections 4.6, 4.7, 4.8, 4.9, 6.7, 7.4, 7.5 and 7.9;
Articles 8, 9, and 10; Sections 11.9 through 11.14; Section 12.2(b); and
Section 14.1.


ARTICLE 8
CONFIDENTIALITY


        8.1    Obligation.    From time to time during the Term, CHIRON and
ROCHE may provide to each other information concerning patents, patent
applications, license agreements and other confidential or proprietary
information related to this Agreement (the "Information"). Notwithstanding
anything in this Agreement to the contrary, following the execution of this
Agreement, Earned Royalty Amounts payable under this Agreement shall be deemed
"Information" as to which both CHIRON and ROCHE shall be deemed to be the party
receiving the Information (the "Receiving Party"). Each Receiving Party shall
during the Term and for a period of three (3) years after termination hereof:
(a) maintain the Information in confidence; (b) not disclose the Information to
any third party, other than employees, agents or consultants of the Receiving
Party, its Affiliates or permitted sublicensees who have a need to know the
Information and who are bound by confidentiality obligations to the Receiving
Party no less restrictive than those contained herein; and (c) not use the
Information for any purpose not directly related to performance hereunder or
otherwise authorized under this Agreement.

        8.2    Exclusions.    The obligations of this Article 8 shall not apply
to any Information which: (a) is or which becomes generally known to the public
by publication or by means other than a breach of a duty by the Receiving Party;
(b) is otherwise known by the Receiving Party at the time of disclosure by the
other party; (c) otherwise becomes available to the Receiving Party from a third
party not in breach of confidentiality obligations to the other party; or (d) is
developed by or for the Receiving Party

13

--------------------------------------------------------------------------------


independent of any disclosure from the other party. The Receiving Party also
shall be permitted to make disclosures of Information which are reasonably
necessary in connection with a possible grant of a permitted sublicense by the
Receiving Party or in due diligence related to a possible acquisition, merger,
consolidation, substantial asset transfer or similar transaction of the
Receiving Party, provided that the recipient is bound to the Receiving Party by
confidentiality obligations with respect to the Information no less restrictive
than those contained herein. Nothing herein shall prevent the Receiving Party
from making such disclosures of Information as are reasonably required by law,
regulation (including 37 C.F.R. § 1.56), or order of any court or governmental
agency; provided that the Receiving Party has provided reasonable advance notice
to allow the disclosing party the opportunity to seek a protective order or
otherwise contest, prevent or limit such disclosure.

        8.3    Return of Information.    Upon termination of this Agreement for
any reason, the Receiving Party shall return, or at the option of the disclosing
party, certify destruction of, all Information and copies thereof; provided that
the Receiving Party may retain one copy thereof in its law department files
solely for evidentiary and regulatory purposes.

        8.4    Disclosure of Agreements and Terms.    Each of the parties may
issue a press release disclosing the existence of this Agreement. Subject to
mutual agreement as to form and substance, the parties may make selected
disclosure of the material financial terms in such press releases. Each party
may disclose any of the terms of this Agreement to any Affiliate; provided that
the recipient of such disclosure is obligated to confidentiality terms no less
restrictive than those contained in this Article 8. Each party may disclose any
information contained in or regarding this Agreement to the extent required in
its respective reasonable judgment by applicable law, regulation or order of any
court or governmental agency. Further, each party may determine in its
respective discretion to file this Agreement under the Securities and Exchange
Act of 1934 or otherwise with any United States or foreign governmental agency,
even if that filing may result in this Agreement becoming available to the
public generally. The filing party shall seek confidential treatment for at
least the essential financial terms hereof in connection with any such filing,
subject to applicable law and regulation, and shall notify the other party in
advance of any such filing and consider such suggestions as the other party may
make as to the terms herein as to which the filing party should seek
confidential treatment.


ARTICLE 9
INDEMNITY


        9.1    ROCHE Indemnity.    ROCHE shall indemnify, defend and hold
harmless CHIRON and its Affiliates and their officers, directors, shareholders,
employees, representatives and agents, against any claim, demand, loss, damage
or injury, including reasonable attorneys' fees, asserted by a third party,
arising from, relating to, or otherwise in respect of, (a) the manufacture, use
or sale of CHIRON Licensed Products within the Region, or (b) any breach by
ROCHE or its Affiliates of any representation, warranty or covenant under this
Agreement; provided, however, that such indemnity shall not extend to damages
arising directly from any breach or willful or negligent act of CHIRON or its
Affiliates.

        9.2    CHIRON Indemnity.    CHIRON shall indemnify, defend and hold
harmless ROCHE and its Affiliates and their officers, directors, shareholders,
employees, representatives and agents, against any claim, demand, loss, damage
or injury, including reasonable attorneys' fees, asserted by a third party,
arising from, relating to, or otherwise in respect of, (a) the manufacture, use
or sale of ROCHE Optioned Products within the Region, or (b) any breach by
CHIRON or its Affiliates of any representation, warranty or covenant under this
Agreement; provided, however, that such indemnity shall not extend to damages
arising directly from any breach or willful or negligent act of ROCHE or its
Affiliates.

14

--------------------------------------------------------------------------------


        9.3    Indemnification Procedures.    In the event either party claims
indemnification pursuant to this Article 9, the indemnified party shall promptly
notify the indemnifying party in writing upon becoming aware of any claim to
which such indemnification may apply. Delay in providing such notice shall
constitute a waiver of the indemnifying party's indemnity obligations hereunder
only if the indemnifying party's ability to defend such claim is materially
impaired thereby. The indemnifying party shall have the right to assume and
solely control the defense of the claim at its own expense. If the right to
assume and solely control the defense is exercised, the indemnified party shall
have the right to participate in, but not to control, such defense at its own
expense, and the indemnifying party's indemnity obligations shall be deemed not
to include attorneys' fees and litigation expenses incurred by the indemnified
party after the assumption of the defense by the indemnifying party. If the
indemnifying party does not assume the defense of the claim, the indemnified
party may defend the claim at the indemnifying party's expense. The indemnified
party shall not settle or compromise the claim without the prior written consent
of the indemnifying party, and the indemnifying party shall not settle or
compromise the claim in any manner which would have an adverse effect on the
indemnified party without the consent of the indemnified party, which consent,
in each case, shall not be unreasonably withheld. The indemnified party shall
reasonably cooperate with the indemnifying party and shall make available to the
indemnifying party all pertinent information under the control of the
indemnified party, all at the expense of the indemnifying party.

        9.4    Sunset.    The provisions of Sections 9.1 and 9.2 shall continue
in effect on a claim-by-claim basis, after the termination of this Agreement,
only until the expiration of the last to expire statute of limitations
applicable to such claim.

        9.5    Limitation of Liability.    Neither party shall be liable to the
other for any consequential, special, indirect or exemplary damages or for the
loss of profits arising from the performance or nonperformance of this Agreement
or any acts or omissions associated herewith.


ARTICLE 10
ALTERNATIVE DISPUTE RESOLUTION


        The parties recognize that bona-fide disputes may from time to time
arise which relate to any aspect of this Agreement, including, without
limitation, any of the parties' rights and/or obligations hereunder, and
including, without limitation, disputes relating to the interpretation, form
validity, performance and/or termination of this Agreement or relating to
infringement, scope, claims construction, or (without limiting the effect of
Section 7.3(b)) validity or enforceability of the CHIRON Licensed Patents. In
the event of the occurrence of any dispute, a party may, by notice to the other
party, have such dispute referred to their respective employees designated below
or their successors, for attempted resolution by good faith negotiations within
ninety (90) days after such notice is received. Said designated officers are as
follows:


For ROCHE:
President
Roche Molecular Systems, Inc.
For CHIRON:
President
Blood Testing

        In the event the designated officers, after such good faith
negotiations, are not able to resolve such dispute within such ninety (90) day
period, or any agreed extension thereof, a party may invoke the provisions for
binding ADR as set forth in Paragraph 9 of the Settlement Agreement. Neither
party shall seek recourse against the other hereunder in any court or other
forum, except as permitted by Paragraph 9 of the Settlement Agreement or as may
be necessary to enforce a determination made in ADR pursuant to this Article 10
and Paragraph 9 of the Settlement Agreement.

15

--------------------------------------------------------------------------------



ARTICLE 11
MISCELLANEOUS


        11.1    Assignment.    

        (a)   ROCHE and its Affiliates may not assign or transfer any rights
under this Agreement without the prior written consent of CHIRON, except to a
ROCHE Affiliate, and then only for so long as the assignee remains a ROCHE
Affiliate, or as part of the sale or transfer of all or substantially all of
ROCHE's and all of its Affiliates' assets and businesses to which this Agreement
relates. In the case of a permitted assignment or transfer, the performance of
the assignee shall be guaranteed by ROCHE.

        (b)   CHIRON and its Affiliates may not assign or transfer any rights
under this Agreement without the prior written consent of ROCHE, except to a
CHIRON Affiliate, and then only for so long as the assignee remains a CHIRON
Affiliate, or as part of the sale or transfer of all or substantially all of
CHIRON's and all of its Affiliates' assets and businesses to which this
Agreement relates. In the case of a permitted assignment or transfer, the
performance of the assignee shall be guaranteed by CHIRON.

        11.2    Force Majeure.    A party hereto shall not be liable for, nor
shall this Agreement be terminable or cancelable by reason of, any delay or
default in any such party's performance hereunder, to the extent that such
default or delay is caused by events beyond such party's reasonable control
including, but not limited to: acts of God; regulation, law or action of any
government or agency thereof; war or insurrection; civil commotion; labor
disturbances; epidemic; or failure of suppliers, public utilities or common
carriers. Each party shall give prompt notice to the other party of such cause,
and shall take whatever reasonable steps are necessary to relieve the effect of
such cause as rapidly as possible.

        11.3    Severability.    In the event that any one or more of the
provisions of this Agreement should for any reason be held by any court or
authority having jurisdiction over this Agreement or over the parties hereto to
be invalid, illegal or unenforceable, such provision or provisions shall be
reformed to approximate as nearly as possible the intent of the parties, in such
jurisdiction; elsewhere, this Agreement shall not be affected.

        11.4    Entire Agreement; Termination of Original License
Agreement.    This Agreement together with the Exhibits, Attachments and
Schedules and [***], constitute the entire agreement among the parties relating
to the subject matter of this Agreement. Upon execution and delivery of this
Agreement, the parties acknowledge and agree that this Agreement shall supercede
all prior written and oral agreements with respect to the subject matter hereof,
including specifically the Original License Agreement, which is hereby
terminated and superceded by this Agreement solely with respect to its
application to the Region, as more fully described in Section 7.1(a) above.
There are no other understandings, representations or warranties of any kind.

        11.5    Amendment.    This Agreement shall not be altered, extended or
modified except by written agreement of the parties.

        11.6    Waiver.    Failure by a party hereunder to enforce any right
under this Agreement shall not be construed as waiver of such right or any other
rights under this Agreement; nor shall a waiver by a party hereunder in one or
more instances be construed as constituting a continuing waiver or as a waiver
in other instances.

        11.7    Costs.    Each of the parties hereto shall be responsible for
its respective legal and other costs incurred in relation to the preparation of
this Agreement.

        11.8    Counterparts.    This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed to be an original, but all of
which, taken together, shall constitute one and the

16

--------------------------------------------------------------------------------


same instrument. Facsimile copies of signatures for a party shall be deemed to
be originals for purposes of execution of the Agreement.

        11.9    Notices.    

        (a)   Any notice or other document to be given under this Agreement
shall be in writing and shall be deemed to have been duly given if personally
delivered or sent by first class mail, or express or air mail or other postal
service, or by certified mail, return receipt requested.

        (b)   Any notice required by this Agreement shall be forwarded to the
respective addresses and marked for the attention of the persons set forth below
unless such addresses subsequently change by written notice to the other party:


ROCHE:
 
F. Hoffmann-La Roche Ltd.
Grenzacherstrasse 124
Basel
Bale 4002
Switzerland
Attn: Head of Diagnostics Division
Copy to:
 
General Counsel
Roche Molecular Systems, Inc.
1145 Atlantic Avenue
Alameda, CA 94501
CHIRON:
 
Chiron Corporation
4560 Horton Street
Emeryville, California 94608
Attn.: President, Blood Testing
Copy to:
 
General Counsel
Chiron Corporation
4560 Horton Street
Emeryville, CA 94608

        (c)   Any such notice or other document shall be deemed to have been
effective when received by the addressee. To prove the giving of a notice or
other document it shall be sufficient to show that it was received.

        11.10    Governing Law.    All matters affecting the interpretation,
form, validity, performance and termination of this Agreement shall be decided
and interpreted under the laws of the State of New York, excluding any choice of
law rules which may direct application of the laws of any other jurisdiction.

        11.11    Relationship of the Parties.    The relationship of the parties
under this Agreement is that of independent contractors. Nothing contained in
this Agreement is intended or is to be construed so as to constitute the parties
as partners, joint venturers or agents of the other. Neither party or its
Affiliates has any express or implied right or authority under this Agreement to
assume or create any obligations or make any representations or warranties on
behalf of or in the name of the other party or its Affiliates.

        11.12    Headings.    The headings of the Articles and Sections in this
Agreement have been inserted for convenience only and do not constitute part of
this Agreement.

        11.13    No Trademark Rights.    No right, express or implied, is
granted by this Agreement to either party to use in any manner the name, trade
name or trademark of the other party in connection with the performance of this
Agreement.

17

--------------------------------------------------------------------------------


        11.14    No Implied Licenses.    No license, express or implied, is
granted by this Agreement to either party, other than the licenses or options
granted under Sections 2.1, 2.3, 2.4 and 2.5.


ARTICLE 12
FIELD RESTRICTIONS AND OTHER COVENANTS


        12.1    ROCHE Covenant Regarding In Vitro Diagnostics.    

        (a)   ROCHE and its Affiliates shall not label or promote any CHIRON
Licensed Product labeled or promoted for use in the Field in any respect for use
outside the Field (namely, In Vitro Diagnostics) within the Region; and ROCHE
shall use commercially reasonable efforts to prevent its Authorized Distributors
from labeling or promoting any CHIRON Licensed Products labeled or promoted for
use in the Field in any respect for use outside the Field (namely, In Vitro
Diagnostics) within the Region.

        (b)   Further, ROCHE and its Affiliates and Authorized Distributors
shall include on or with each CHIRON Licensed Product labeled or promoted for
use in the Field within the Region a statement to the effect that the CHIRON
Licensed Product is not intended for use in In Vitro Diagnostics, using language
to be determined by ROCHE and approved in advance in writing by CHIRON, which
approval shall not be unreasonably withheld. The location of such notice shall
be the product insert of such CHIRON Licensed Products or such other reasonably
prominent location to be determined by ROCHE.

        (c)   In the event that ROCHE or CHIRON becomes aware of any material
use in In Vitro Diagnostics of CHIRON Licensed Products labeled or promoted for
use in the Field within the Region, such party will promptly notify the other in
writing of the relevant facts and, if so requested by CHIRON, ROCHE will meet
and confer with CHIRON in good faith to determine what steps either or both
should take to abate such infringing use.

        (d)   Nothing in this Section 12.1 shall prohibit ROCHE from offering
for sale or selling to End Users Products configured for use primarily in In
Vitro Diagnostics to satisfy the bona fide requirements of such End Users for
use in In Vitro Diagnostics and any Blood Screening use by such End Users of any
such Products configured for use primarily in In Vitro Diagnostics shall not be
deemed a breach of this Section 12.1.

        (e)   Nothing in this Section 12.1 shall apply to any product or
activity of ROCHE or its Affiliates to the extent that such product or activity
is a necessary or customary activity in connection with a Registration pursuant
to Section 5.3.

        12.2    Passive Sales.    

        (a)   Notwithstanding anything to the contrary in this Agreement and
specifically the foregoing provisions of Section 12.1, nothing in this Agreement
is intended to prohibit Passive Sales of the CHIRON Licensed Product by ROCHE,
its Affiliates or its Authorized Distributors or Cross Sellers (subject to
Section 12) [***]within the Region. Passive Sales will be subject to the royalty
provisions set forth in Article 3 and Exhibit A without application of any
adjustment to Earned Royalties for Home Brew Screening pursuant to Paragraph (2)
of Exhibit A.

        (b)   Without limiting the labeling and promoting obligations under
Section 12.1, CHIRON shall not sue ROCHE, its Affiliates, its Authorized
Distributors or its End User customers (including, but not limited to, Cross
Sellers) for any Passive Sale, or for the use by In Vitro Diagnostics End Users
of a CHIRON Licensed Product outside of the Field within the Region, whether
arising during the Term, or during the term of the Original License Agreement
prior to the Effective Date (it being understood that nothing herein constitutes
an admission by ROCHE or any of its Affiliates with respect to any such actual
or alleged sales or use under the Original License Agreement).

18

--------------------------------------------------------------------------------


        12.3    Cross Sales.    

        (a)   Notwithstanding anything to the contrary in this Agreement and
subject to the provisions of this Section 12.3, nothing in this Agreement is
intended to prohibit an End User from selling CHIRON Licensed Product purchased
from ROCHE, its Affiliates or an Authorized Distributor to another person or
entity [***] within the Region ("Cross Sales").

        (b)   Notwithstanding the provisions of Section 12.1 of this Agreement
or anything in this Agreement to the contrary, if at any time during the Term
CHIRON forms a reasonable belief that significant Cross Sales are occurring
within the Region, it will promptly inform ROCHE in writing of the existence and
basis of such belief. [***].

        12.4    Patent Marking.    ROCHE and its Affiliates shall include a
patent notice on each CHIRON Licensed Product to identify the CHIRON Licensed
Patents which such CHIRON Licensed Product, but for the licenses granted herein,
would infringe one or more Valid Claims (or for which royalties are being paid);
provided, however, identification of CHIRON Licensed Patents on a CHIRON
Licensed Product shall in no way be deemed to be an admission by ROCHE or its
Affiliates, or raise a presumption, that such CHIRON Licensed Product is in fact
covered by such CHIRON Licensed Patent.

        12.5 The understanding and intent of the parties is that the amendments
made by this Agreement reflect the unique circumstances applicable to ROCHE
arising from the fact that ROCHE is a licensee under both this Agreement and the
HIV Diagnostics Agreements, and that, taking such unique circumstances into
account, this Agreement imposes new burdens on ROCHE rather than granting new
benefits to ROCHE. [***].


ARTICLE 13
INFRINGEMENT BY THIRD PARTIES


        13.1    Notice of Infringement.    Each party shall notify the other if
it becomes aware of Infringing Third Party Sales. CHIRON shall have the
exclusive right to take action against any infringement of any of the CHIRON
Licensed Patents, in its sole discretion, subject to this Article 13.

        13.2    Infringement Litigation.    

        (a)   In the event that "substantial" Infringing Third Party Sales are
occurring in a country within the Region in which ROCHE or its Affiliates or an
Authorized Distributor is selling a CHIRON Licensed Product (in each such,
country, the "Impacted Product"), and ROCHE has notified CHIRON pursuant to
Section 13.1 of the existence of such infringement in [***] (an "Infringement
Notice"), then the provisions of this Section 13.2 shall apply. For purposes of
this Section 13.2, "Major Country" shall mean [***].

        (b)   For purposes of this Section 13.2, an Infringing Third Party Sale
shall be considered substantial in a country if the infringing third party
achieves market share, in the case of Blood Screening of [***], and in the case
of Plasma Fractionation of [***] of the Aggregated Products in such country
[***]. For purposes of this Section 13.2, "Aggregated Products" means the number
of Units of CHIRON Licensed Products of the applicable Field Category plus the
number of Competitive Products sold (or used, in the case of Plasma
Fractionation) in a country, and "Competitive Products" means the number of
Units of Products which are sold (or used, in the case of Plasma Fractionation)
of the applicable Field Category and which compete with a CHIRON Licensed
Product sold or used by ROCHE or its Affiliates in a country.

        (c)   If the Infringement Notice identifies an Impacted Product in a
Major Country and CHIRON fails to institute legal action in a Major Country or
other country acceptable to ROCHE [***] following receipt by CHIRON of the
Infringement Notice and infringement is not otherwise abated,

19

--------------------------------------------------------------------------------


then ROCHE shall be relieved of the obligation to pay the portion of Earned
Royalties set forth in Section 13.2(d) with respect to the Impacted Product
until such time as CHIRON institutes such legal action as described in this
Section 13.2(c); provided, however, that CHIRON need not initiate or continue
any such legal action, if, after reasonably diligent effort (including
reasonably diligent effort by ROCHE if requested by CHIRON), CHIRON is unable to
acquire admissible evidence sufficient to establish a prima facia case of
infringement under the law of the applicable country; and provided further, that
CHIRON shall not be obligated to institute or maintain more than three such
actions at any time with regard to Impacted Products in Plasma Fractionation.

        (d)   If CHIRON has not instituted such legal action at the end of such
[***], to the extent required under Section 13.2(c), and such infringement is
not otherwise abated, the Earned Royalty with respect to an Impacted Product in
Blood Screening shall be reduced by [***] from the amount otherwise payable
under Paragraph 1 of Exhibit A (excluding the effect of any reduction in Earned
Royalty Amounts triggered by operation of Paragraph 2 of Exhibit A) and with
respect to an Impacted Product in Plasma Fractionation shall be reduced by
[***]. If, at the end of [***] thereafter, CHIRON has not instituted such legal
action, to the extent so required, and infringement is not otherwise abated,
Earned Royalties on such Impacted Product shall be reduced by [***] of the
original Earned Royalties, such that if legal action required under
Section 13.2(c) has not commenced and the infringement is not otherwise abated
by, in the case of an Impacted Product in Blood Screening the end of the [***]
following receipt by CHIRON of the Infringement Notice and in the case of an
Impacted Product in Plasma Fractionation the end of the [***] following receipt
by CHIRON of the Infringement Notice, [***] shall be payable hereunder with
respect to the Impacted Product.

        (e)   The obligations to pay Earned Royalties shall be reinstated on a
prospective basis at such time as ROCHE receives written notice of the
institution of legal action in accordance with Section 13.2(c) or the
infringement is otherwise abated, all subject to Section 13.2(f).

        (f)    If legal action required under Section 13.2(c) has not been
instituted and the infringement is not otherwise abated in the case of an
Impacted Product in Blood Screening for more than [***] following receipt by
CHIRON of the Infringement Notice and in the case of an Impacted Product in
Plasma Fractionation for more than [***] following receipt by CHIRON of the
Infringement Notice, and if, as a result of the infringement, sales of the
Impacted Product [***] by ROCHE, its Affiliates or an Authorized Distributor
have declined by [***] or more during the [***], then upon reinstatement of
Earned Royalties pursuant to Section 13.2(e), the parties shall meet and confer
regarding possible adjustments to the Earned Royalties for the Impacted Product
in view of such degradation of the market. The parties will discuss possible
rate reductions, as well as a plan for reinstating the original economic
expectations of the parties. It is expected that any agreement for reduction of
Earned Royalties will be phased out over time, so as to return to the Earned
Royalties set forth in Exhibit A. If the parties fail to reach agreement on any
such adjustment, the matter shall be submitted for resolution by ADR, except
that in the event of ADR, each party shall submit to the neutral a proposal with
respect to adjustments pursuant to this Section 13.2(f). The neutral shall be
empowered to choose one proposal or the other, but shall not be empowered to
order any such adjustment other than as proposed by one of the parties.

        13.3    Cooperation.    ROCHE and its Affiliates shall cooperate with
CHIRON in connection with any legal action referred to in this Article 13.


ARTICLE 14
OTHER EUROPEAN COMMUNITY PROVISIONS


        14.1    Competition Notification.    If either party (the "Notifying
Party") elects to file a notification with respect to this Agreement (a
"Notification") with the Competition Directorate of Commission of European
Community (the "Commission") in accordance with regulations established by the

20

--------------------------------------------------------------------------------

Commission, the Notifying Party shall provide a non-confidential version of the
final draft to the other party for comment at least thirty (30) days before
making the filing and shall consider in good faith the modification thereto, if
any, that the other party may propose. The other party shall execute all
documents reasonably required by the Notifying Party and shall otherwise
reasonably cooperate in connection with the Notification. The Notifying Party
shall bear all costs incurred by it relating to the Notification.

        14.2    Reformation.    If, at any time during the Term, either party
receives a request or other communication from the Commission with respect to
the Notification (a "Request"), such party shall promptly inform the other of
the nature of the Request. In the event that the Commission indicates in a
Statement of Objection(s) that this Agreement will violate the provisions of
Article 81 or 82 of the Treaty of Rome, then the parties shall amend this
Agreement by making those minimal modifications necessary to satisfy the
concerns of the Commission as set forth in the Statement of Objection(s).
Notwithstanding the foregoing, the parties agree that ROCHE shall retain
substantially the same license rights at substantially the same royalties as
specified under this Agreement.

        IN WITNESS WHEREOF this Agreement has been executed by duly authorized
officers of CHIRON and ROCHE as of the Effective Date.

CHIRON CORPORATION
By:
 
/s/  WILLIAM G. GREEN      

--------------------------------------------------------------------------------


 
 
Title:
 
SVP, General Counsel & Secretary
 
 
Date:
 
July 10, 2003

--------------------------------------------------------------------------------


 
 
F. HOFFMANN-LA ROCHE LTD.
By:
 
/s/  HEINO VON PRONDZYNSKI      

--------------------------------------------------------------------------------


 
 
Title:
 
Head of Diagnostics
 
 
Date:
 
July 29, 2003

--------------------------------------------------------------------------------


 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
 
Date:
 
 
 
     

--------------------------------------------------------------------------------

    ROCHE MOLECULAR SYSTEMS, INC.
By:
 
/s/  H. DREISMANN      

--------------------------------------------------------------------------------


 
 
Title:
 
President
 
 
Date:
 
July 18, 2003

--------------------------------------------------------------------------------


 
 

21

--------------------------------------------------------------------------------


Exhibit A
Compensation to Chiron Corporation


        1.    Earned Royalty.    Subject to the adjustments referenced in this
Exhibit A, royalties paid to CHIRON under this Agreement in any Calendar Quarter
(the "Earned Royalty") shall be calculated as follows:

        The Earned Royalty for each Calendar Quarter shall be the [***]:

Earned Royalty Amounts Field Category     [***]:   [***] [***]:   [***]

        (a)   Notwithstanding the above, [***].

        (b)   [***], the parties shall meet and reasonably consider adjustment
to the Earned Royalty Amount with respect to each CHIRON Licensed Product [***].
Any such adjustment should reflect both [***]. Accordingly, an increase in
Earned Royalty Amounts may be justified by an increase [***]. Generally, the
parties intend that Earned Royalty Amounts should be not less than [***]. No
adjustment shall be made to any Earned Royalty Amount unless mutually agreed;
[***]. [***].

        (c)   Earned Royalties shall be payable quarterly, commencing with the
Calendar Quarter ending [***], within seventy-five (75) days following the end
of each Calendar Quarter. Such payment shall be made in accordance with the
payment and reporting obligations set forth in Article 4 and is fully earned
when paid and is non-refundable.

        (d)   [***], the parties shall meet and reasonably consider adjustment
to the allocation of jurisdictions to the extent located within the Region.
Generally, the parties intend that [***]. No adjustment shall be made to the
allocation of jurisdictions within the Region unless mutually agreed.

        2.     Home Brew Adjustment. With respect to sales of CHIRON Licensed
Products in [***] for use in Blood Screening, the [***] as set forth in this
Paragraph 2, [***]:

[***]
(in units)   Reduced
Earned Royalty Amount

--------------------------------------------------------------------------------

[***]   [***] [***]   [***]

If the parties are unable otherwise to agree within thirty (30) days of a
request by either party, [***]. In the event that Home Brew Screening achieve a
market share [***] in Blood Screening [***], the parties shall meet and confer,
at ROCHE's request, to consider reasonably and in good faith the actions that
CHIRON might take to abate such Home Brew Screening. [***]. As used herein,
"Home Brew Screening" shall mean the use in Blood Screening of probe screening
methods Directed to HIV not licensed by CHIRON and not utilizing any assay, kit,
reagent or other component Directed to HIV made by or for ROCHE or any other
CHIRON licensee in the Field. ROCHE may have the benefit of the adjustment to
Earned Royalty Amounts provided by this Paragraph 2 or the adjustment to Earned
Royalty Amounts provided under Section 13.2, at its election, but not both.

        3.    Pre-Licensing Royalties.    Notwithstanding anything to the
contrary in the Agreement or this Exhibit A, Earned Royalties shall be paid on
Units for investigational or other pre-licensure use.

        4.    Most Favored Licensee.    CHIRON shall promptly notify ROCHE if it
grants to a third party a license under CHIRON Licensed Patents to (i) practice
in Blood Screening or Plasma Fractionation under terms that impose [***]or
(ii) [***]. With such notification, CHIRON shall provide ROCHE with a summary of
[***]. At ROCHE's election, to be made in writing [***] hereunder, or the [***],
as applicable, shall be adjusted [***]. Any such adjustment will be subject to
the same terms as are applicable to such minimum amounts payable by such third
party, including, without limitation, [***]. This Paragraph 4 only applies to
licenses that enable a third party to sell or use Products Directed to

--------------------------------------------------------------------------------


HIV for Blood Screening; provided, however, it does not apply to licenses of
Products Directed to HIV for Blood Screening that do not compete with Products
then being sold by ROCHE. It also does not apply to a license that amends,
replaces or supplements CHIRON's arrangement with [***].

        5.    Single Royalty Per CHIRON Licensed Product.    Only one payment of
Earned Royalty shall be due with respect to any Net Sales or only one payment of
Earned Royalty Amount shall be due with respect to any Unit of CHIRON Licensed
Product Shipped, irrespective of the number of patents or Valid Claims in the
CHIRON Licensed Patents covering such CHIRON Licensed Product.

        6.    Dispute Resolution.    Except as set forth in Paragraph 2 of this
Exhibit A, any dispute between CHIRON and ROCHE regarding whether any adjustment
to or credits against Earned Royalties under this Exhibit A is appropriate, and
which the parties fail to resolve themselves may only be resolved by resort to
the ADR provisions of Article 10. Until such dispute is resolved, ROCHE shall
pay CHIRON the Earned Royalty provided for herein without benefit of the
applicable disputed adjustment on the condition that CHIRON shall repay ROCHE
the amounts of such disputed payments if ROCHE prevails in the ADR, plus
interest at the rate described in Section 4.9.

2

--------------------------------------------------------------------------------


Exhibit B—Blood Screening
Page 1 of 1


[***]

[***]

[***]

[***]

--------------------------------------------------------------------------------


[***]Exhibit C—HIV
Page 1 of 1


[***]

[***]

[***]

[***]

[***]

[***]

[***]

--------------------------------------------------------------------------------


EXHIBIT D


Product Codes, BS kits:

Description

  SAP/Part No.


--------------------------------------------------------------------------------

HIV     [***]   [***] [***]   [***]

--------------------------------------------------------------------------------


Exhibit E

Form of Report

[To Be Attached.]


--------------------------------------------------------------------------------


Exhibit F

Existing Licenses or Rights granted in the Field under the Licensed Patents as
of the Effective Date


[***]

        1.     Agreement between Gen-Probe Incorporated and Chiron Corporation
dated as of June 11, 1998 (the "Gen-Probe Agreement").

        [***]

        [***]

        [***]

        [***]

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.322



BLOOD SCREENING HIV PROBE LICENSE AGREEMENT— EUROPEAN UNION between CHIRON
CORPORATION F. HOFFMANN-LA ROCHE LTD. and ROCHE MOLECULAR SYSTEMS, INC.
BLOOD SCREENING HIV PROBE LICENSE AGREEMENT—EUROPEAN UNION TABLE OF CONTENTS
BACKGROUND
ARTICLE 1 DEFINITIONS
ARTICLE 2 LICENSE AND OPTION GRANTS
ARTICLE 3 PAYMENTS, ROYALTIES
ARTICLE 4 RECORDS AND REPORTS
ARTICLE 5 OTHER ACTIONS
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
ARTICLE 7 TERM AND TERMINATION
ARTICLE 8 CONFIDENTIALITY
ARTICLE 9 INDEMNITY
ARTICLE 10 ALTERNATIVE DISPUTE RESOLUTION
ARTICLE 11 MISCELLANEOUS
ARTICLE 12 FIELD RESTRICTIONS AND OTHER COVENANTS
ARTICLE 13 INFRINGEMENT BY THIRD PARTIES
ARTICLE 14 OTHER EUROPEAN COMMUNITY PROVISIONS
Exhibit A Compensation to Chiron Corporation
Exhibit B—Blood Screening Page 1 of 1
[***] Exhibit C—HIV Page 1 of 1
EXHIBIT D
Exhibit E Form of Report [To Be Attached.]
Exhibit F Existing Licenses or Rights granted in the Field under the Licensed
Patents as of the Effective Date
